Citation Nr: 1510634	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-01 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for skin cancer, to include melanoma, including as due to exposure to Agent Orange and asbestos.


REPRESENTATION

Appellant represented by:	Stephanie Grogan, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran served in the United States Naval Reserve in 1964 and had active military service from May 1965 to May 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2014, the Veteran testified during a hearing before the undersigned that was conducted by video conference.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service personnel records show that the Veteran served aboard the USS CLARION RIVER and had duty in Vietnam.  The AOJ conceded his exposure to herbicides.  See August 2012 statement of the case (SOC) at page 24.  The records also show his occupational specialty in service was seaman and gunner's mate.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, as the record shows that the Veteran has a current skin cancer, was exposed to Agent Orange, and sun in service, and his representative has provided evidence of an increased risk of skin cancer in people exposed to herbicides; the low threshold for obtaining a medical opinion or examination is triggered.  An examination is needed to determine whether the Veteran's current skin cancer is related to service.

In December 2014, the Veteran testified that he was seen at the VA medical center (VAMC) in Dallas every three months for treatment of his skin disorder.  See Board hearing transcript at page 6.  His skin surgeries were performed at Southwestern Medical Center.  Id.  The claim file contains VA treatment records dated to December 2013, and records from the University of Texas Southwestern Medical Center dated to February 2011.  VA has a duty to obtain the outstanding medical records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records regarding the Veteran's treatment for skin cancer at the University of Texas Southwestern Medical Center, since February 2011, and at VA since December 2013.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2.  After completing the development requested above, schedule the Veteran for a VA examination performed by a dermatologist to determine the etiology of his skin cancer.  All indicated tests and studies should be conducted.

The examiner should note that the claims folder, including this remand, was reviewed.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current skin disability (including basal and squamous cell carcinomas and actinic keratoses) had its onset in service, is related to his conceded herbicide exposure in service, or is otherwise the result of a disease or injury in service, including prolonged sun exposure. 

In formulating this opinion, the examiner should acknowledge and comment on the significance of the Veteran's in-service exposure to herbicides, and prolonged sunlight.

The examiner should address the Veteran's post service treatment for basal and squamous cell carcinomas and the medical research that discusses an association between Agent Orange exposure and skin cancer. 

The examiner must provide reasons for each opinion with consideration given to all evidence of record, including the Veteran's reports of in-service exposures. 

The absence of evidence of treatment skin cancer in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

